SHARE ISSUANCE AGREEMENT

 

SHARE ISSUANCE AGREEMENT dated for reference the 15th day of December, 2006,

 

AMONG:

E&P INVESTMENTS GMBH, a corporation organized under the laws of Nevis
(hereinafter, the "Subscriber")

AND:

CENTURY PETROLEUM CORP., a corporation organized under the laws of the State of
Nevada (hereinafter, the "Company")

 

NOW THEREFORE THIS SHARE ISSUANCE AGREEMENT (“Agreement”) WITNESSES that the
parties hereto agree as follows:

ARTICLE 1 – INTERPRETATION

Section 1.1. Definitions. When used in this Agreement (including the recitals
and schedules hereto) or in any amendment hereto, the terms listed in Schedule A
hereto shall, unless otherwise expressly provided, have the meanings assigned to
them therein.

ARTICLE 2 - THE SHARE ISSUANCE

Section 2.1. SHARE ISSUANCE. The Subscriber shall make available to the Company
in accordance with, and subject to the terms and conditions of, this Agreement,
until December 15, 2009 (the "Completion Date"), up to $5,000,000 by way of
Advances in accordance with this Sections 2.2, 2.3 and 2.4 of this Agreement.
The Completion Date may be extended for an additional term of up to six months
at the option of the Company or the Subscriber upon written notice on or before
the Completion Date in accordance with the notice provisions in Section of this
Agreement.

Section 2.2. The Advances. On the terms and conditions set forth herein the
Subscriber, from time to time, on any Banking Day, prior to the Completion Date,
agrees to make advances to the Company ("Advances"). Each Advance shall be in an
aggregate amount of not less than $500,000 and in integral multiples of
$500,000.

Section 2.3. Making the Advances. Each Advance shall be made on or before five
Banking Days following notice from the Company. Each such notice shall be given
by a notice to the Subscriber in the form substantially the same as the form
attached hereto in Schedule B (each a "Notice") which shall specify therein (i)
the requested date of such Advance; (ii) the aggregate amount of such Advance.

Section 2.4. Subscription Agreement. Upon making each Advance, the Subscriber
shall provide an executed Subscription Agreement, in a form acceptable to both
parties to this Agreement, to the Company.

Section 2.5. Use of Proceeds. The Company shall use all Advances to fund: (i)
operating and acquisition activities; and (ii) working capital and general
corporate activities.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties. The Company represents and warrants
to the Subscriber as outlined in Schedule C hereto.

ARTICLE 4 - COVENANTS OF THE COMPANY

Section 4.1. Affirmative Covenants. Until the Completion Date, the Company
shall:

 

(a)

Compliance with Laws, etc. Comply with all applicable laws, non-compliance with
which could have a material adverse effect on the Company;

 

(b)

Payment of Taxes and Claims. Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company's assets or
properties;

 

(c)

Maintain Title. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets;

 

(d)

Pay Obligations to Subscriber and Perform Other Covenants. Make full and timely
payment of its obligations hereunder and duly comply with the terms and
covenants contained in this Agreement, all at the times and places and in the
manner set forth therein;

 

(e)

Further Assurances. At its cost and expense, upon request by the Subscriber,
duly execute and deliver, or cause to be duly executed and delivered, to the
Subscriber, such further instruments and do and cause to be done such other acts
as may be necessary or proper in the reasonable opinion of the Subscriber to
carry out more effectually the provisions and purposes of this Agreement.

ARTICLE 5 – SHARE ISSUANCE

Section 5.1 Share Issuance. The Company shall issue, within five (5) Banking
Days following the date of the receipt by the Company of any Advance under this
Agreement, units (each a “Unit”) of the Company at the Unit Price. Each Unit
shall consist of one share (each a “Share”) of the common stock of the Company
(the “Common Stock”) and one share purchase warrant (each a “Warrant”). Each
Warrant shall entitle the Subscriber to purchase one additional share (each a
“Warrant Share”) of Common Stock, at an exercise price equal to 150% of the Unit
Price at which the Unit containing the Warrant being exercised was issued, for a
period of three (3) years from the date such Warrant is issued. Upon receipt of
any Advance under this Agreement, the Company shall promptly cause its registrar
and transfer agent to issue the certificates representing the Shares. If the
Subscriber exercises the Warrants, the Company shall promptly cause its
registrar and transfer agent to issue the certificates representing the Warrant
Shares.

Section 5.2 Fractional Shares. Notwithstanding any other provisions of this
Agreement, no certificate for fractional shares of the Shares or the Warrant
Shares shall be issued to the Subscriber. In lieu of any such fractional shares,
if the Subscriber would otherwise be entitled to receive a fraction of a share
of the Shares or Warrant Shares following a Share Issuance or exercise of a
Warrant, as applicable, the Subscriber shall be entitled to receive from the
Company a stock certificate representing the nearest whole number of shares of
the Company.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 6 - MISCELLANEOUS

Section 6.1. Notices, etc. Except as otherwise expressly provided herein, all
notices, requests, demands, directions and communications by one party to the
other shall be sent by hand delivery or registered mail, and shall be effective
when hand delivered or when delivered by the relevant postal service, as the
case may be. All such notices shall be addressed to the President of the
notified party at its address given on the signature page of this Agreement, or
in accordance with any unrevoked written direction from such party to the other
party.

Section 6.2. No Waiver; Remedies. No failure on the part of the Subscriber or
the Company to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver thereof. The remedies herein provided are
cumulative and not exclusive of any remedies provided by Law.

Section 6.3. Jurisdiction. (1) Each of the parties hereby irrevocably attorns to
the non-exclusive jurisdiction of the Courts of the State of Nevada in any
action or proceeding arising out of or relating to this Agreement. The Company
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law; and (2) nothing in this Section 7.3 shall
affect the right of the Subscriber to serve legal process in any other manner
permitted by Law or affect the right of the Subscriber to bring any action or
proceeding against the Company or its property in the courts of other
jurisdictions.

Section 6.4. English Version. The parties hereby represent, warrant, acknowledge
and agree that: (i) they have agreed that this Agreement be drawn up in the
English language; and (ii) the English version of this Agreement shall govern
for all purposes.

Section 6.5. Successors and Assigns. The Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Subscriber, which consent may be arbitrarily withheld.

Section 6.6. Severability. If one or more provisions of this Agreement be or
become invalid, or unenforceable in whole or in part in any jurisdiction, the
validity of the remaining provisions of this Agreement shall not be affected.
The parties hereto undertake to replace any such invalid provision without delay
with a valid provision which as nearly as possible duplicates the economic
intent of the invalid provision.

Section 6.7. Counterparts. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

Section 6.8. Syndication/Participation. The Subscriber may not sell, transfer,
assign, participate, syndicate or negotiate to one or more third parties, in
whole or in part, the Commitment and its rights under this Agreement, without
the prior written consent of the Company, which consent may not be arbitrarily
withheld.

[SIGNATURE PAGE FOLLOWS]

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE SUBSCRIBER

E&P INVESTMENTS GMBH

 

Per: /s/ signed                                                         

Authorized Signing Officer

 

Per:                                                                          

Authorized Signing Officer

 

THE COMPANY

 

CENTURY PETROLEUM CORP.

 

Per: /s/ Johannes Petersen                                      

Authorized Signing Officer

 

Per: /s/ James B. Hersch                                        

Authorized Signing Officer

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

DEFINITIONS

“Banking Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.

“Charter Documents” means constating documents and by-laws, and all amendments
thereto;

“Consent” means any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
concession or by-law, rule or regulation;

“Unit Price” means a price equal to 75% of the volume weighted average of the
closing price (the “VWAP”) of Common Stock for the ten (10) Banking Days
immediately preceding the date of Notice, as quoted on Yahoo! Finance at
http://finance.yahoo.com/, or other source of stock quotes as agreed to by the
parties; and

“Dollar” or “$” means the currency of the United States of America.

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

NOTICE

(To be executed by the Company in order to request an Advance)

 

To:

E&P INVESTMENTS GMBH (the “Subscriber”)

The undersigned, CENTURY PETROLEUM CORP. (the “Company”) hereby requests an
advance of $________________ , in accordance with the terms and conditions set
forth in the Share Issuance agreement dated December 15, 2006 , between the
Subscriber and the Company and as of the Date of Notice written below.

 

Date of Notice:

 

Remaining amount to be advanced under
the Share Issuance:

 

 

 

CENTURY PETROLEUM CORP.

 

 

Per:

                                                                   

 

Authorized Signatory

 

 

The Subscriber hereby acknowledges receipt of this Notice and agrees with the
amounts set out above as of this Notice.

 

E&P INVESTMENTS GMBH

 

 

Per:

                                                                   

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE C

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

All undefined capitalized terms used herein shall have the meanings set out in
the Share Issuance Agreement (the “Agreement”) between E&P INVESTMENTS GMBH (the
“Subscriber”) and CENTURY PETROLEUM CORP. (the “Company”).

(a)

Organization and Corporate Power. The Company has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under the Agreement to which it is or shall be a party
and has full corporate right, power and authority to own and operate its
properties and to carry on its business;

(b)

Conflict with Other Instruments. The execution and delivery by the Company of
the Agreement and the performance by the Company of its obligations thereunder,
do not and will not: (i) conflict with or result in a breach of any of the
terms, conditions or provisions of: (A) the charter documents of the Company;
(B) any law applicable to or binding on the Company; or (C) any contractual
restriction binding on or affecting the Company or its properties the breach of
which would have a material adverse effect on the Company; or (ii) result in, or
require or permit: (A) the imposition of any lien on or with respect to the
properties now owned or hereafter acquired by the Company; or (B) the
acceleration of the maturity of any debt of the Company, under any contractual
provision binding on or affecting the Company;

(c)

Consents, Official Body Approvals. The execution and delivery of the Agreement
and the performance by the Company of its obligations thereunder have been duly
authorized by all necessary action on the part of the Company, and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction over the
Company is or was necessary therefor. The Company possesses all Consents, in
full force and effect, under any applicable Law which are necessary in
connection with the operation of its business, the non-possession of which could
reasonably be expected to have a material adverse effect on the Company;

(d)

Execution of Binding Obligation. The Agreement has been duly executed and
delivered by the Company and, when duly executed by the Company and delivered
for value, the Agreement will constitute legal, valid and binding obligations of
the Company, enforceable against the Company, in accordance with its terms;

(e)

No Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company, after due inquiry, any basis
therefor) before any official body having jurisdiction over the Company which
purport to or do challenge the validity or propriety of the transactions
contemplated by the Share Issuance the Company, which if adversely determined
could reasonably be expected to have a material adverse effect on the Company;

(f)

No Defaults. The Company is not in breach of or in default under, in any
respect: (i) its charter documents; (ii) any applicable law; (iii) any contract
or agreement binding on or affecting it or its property or assets (including,
without limitation, the Agreement); (iv) any material indenture, mortgage, deed
of trust; or (v) any writ, judgment, determination or award binding on it or

 

 


--------------------------------------------------------------------------------



 

affecting it where such breach or defect could, in the case of (ii), (iii), (iv)
or (v) above, have a material adverse effect on the Company;

(g)

Title to Assets. The Company has good and marketable title to all of its
properties and assets;

(h)

Absence of Changes. Since the date of the most recently delivered financial
statements of the Company, the Company has carried on its business, operations
and affairs only in the ordinary and normal course consistent with past
practice.

 

 

 

 